   Case 4:20-cv-00819-O Document 85 Filed 10/23/20                 Page 1 of 2 PageID 780



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                              FORT WORTH DIVISION

                               §
  IBALDO ARENCIBIA,            §
                               §
       Plaintiff,              §
                               §
  v.                           §
                               §                         Civil Action No. 4:20-cv-00819-O
  AGA SERVICE COMPANY d/b/a    §
  ALLIANZ GLOBAL ASSISTANCE,   §
  AMERICAN AIRLINES, INC., and §
  JEFFERSON INSURANCE COMPANY, §
                               §
       Defendants.             §
                               §



         AMERICAN AIRLINES, INC.’S MOTION TO DISMISS PLAINTIFF’S
                       CLASS ACTION COMPLAINT

       Defendant American Airlines Inc. (“American”) respectfully submits this motion to

dismiss Plaintiff Ibaldo Arencibia’s Amended Class Action Complaint [Dkt. No 82-1] (the

“Amended Complaint”) under Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim.

The grounds for this motion are set forth in the accompanying brief in support of American’s

Motion to Dismiss Plaintiff’s Amended Complaint.

       American hereby incorporates by reference in this Motion all of the material set forth in its

accompanying Brief in Support of American’s Motion to Dismiss, and asks the Court (i) to order

that the Complaint be dismissed with prejudice, and (ii) for such other and further relief as the

Court deems just and proper.
   Case 4:20-cv-00819-O Document 85 Filed 10/23/20                  Page 2 of 2 PageID 781




Dated: October 23, 2020                             Respectfully submitted,

                                                     /s/ Dee J. Kelly, Jr.
James E. Brandt (pro hac vice)                      Dee J. Kelly, Jr. (State Bar No. 11217250)
LATHAM & WATKINS LLP                                Lars L. Berg (State Bar No. 00787072)
885 Third Avenue                                    KELLY HART & HALLMAN LLP
New York, NY 10022                                  201 Main Street, Suite 2500
(212) 906-1200                                      Fort Worth, TX 76102
james.brandt@lw.com                                 (817) 878-3524
                                                    dee.kelly@kellyhart.com
Michael E. Bern (pro hac vice)                      lars.berg@kellyhart.com
LATHAM & WATKINS LLP
555 Eleventh Street NW, Suite 1000                  Humberto H. Ocariz (pro hac vice)
Washington, D.C. 20004                              GREENBERG TRAURIG, P.A.
(202) 637-2200                                      333 SE 2nd Avenue, Suite 4400
michael.bern@lw.com                                 Miami, FL 33131
                                                    (305) 579-0590
                                                    ocarizb@gtlaw.com

                          Counsel for Defendant American Airlines, Inc.




                                 CERTIFICATE OF SERVICE

        I certify that on October 23, 2020, a true and correct copy of the foregoing document was
electronically filed through the Court’s CM/ECF system and served via CM/ECF on all
registered counsel.



                                                      /s/ Dee J. Kelly, Jr.
                                                      Dee J. Kelly, Jr.




                                                2
